Citation Nr: 1618625	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder claimed as stomach indigestion.  

2.  Entitlement to an initial rating in higher than 30 percent for major depressive disorder (MDD) prior to May 21, 2010, and to a rating higher than 50 percent from May 21, 2010.  

3.  Entitlement to an initial rating in higher than 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to November 2, 2011, and to a rating higher than 20 percent from November 2, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2007.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder" and his Veterans Benefits Management System (VBMS) file.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Decision Review Officer (DRO) hearing in May 2009.  A hearing transcript is associated with the Veteran's claims file.  

The issues of entitlement to an initial rating in higher than 30 percent for MDD prior to May 21, 2010, and to a rating higher than 50 percent from May 21, 2010, and entitlement to an initial rating in higher than 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to November 2, 2011, and to a rating higher than 20 percent from November 2, 2011, are being remanded.  Those issues are addressed in the REMAND portion of the decision below.  They are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent and credible evidence that the Veteran has a current diagnosis associated with his complaints of stomach indigestion.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disorder claimed as stomach indigestion have not been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 
38 C.F.R. §§ 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

The Veteran contends that he is entitled to service connection for a disorder claimed as stomach indigestion.  Based on the competent and credible medical evidence, the Board concludes that the Veteran does not have a current diagnosis of an epigastric/stomach disorder and his claim must be denied.  

The Veteran does not satisfy the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The record reflects that in a report of medical history, prior to discharge, dated in March 2007, the Veteran complained of daily heartburn.  The STRs show no other treatment for his complaints.  The examiner started the Veteran on Zantac, and he was to follow-up at VA.  

In a May 2007 statement, the Veteran said that he suffered from indigestion every day and had heartburn afterwards.  He took Tums but they did not help much.  He had recently been prescribed additional medications.  

The Veteran failed to report for a VA examination scheduled for June 2007.  

Additional VA records dated through 2013 are of record.  These records include September 2009 esophagus, UGI and CT of the abdomen and pelvis.  Each of these examinations was found to be normal.  Subsequent treatment records have not included diagnosis of an epigastric/stomach condition.  They only show a report of a "nervous stomach" when being mentally examined by VA in August 2013.  

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014).  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer, 3 Vet. App. at 225 (holding that, in the absence of proof of a present disability, there can be no valid claim)).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a diagnosis of an epigastric/stomach disorder associated with complaints of indigestion, at any time during the appeal period.  

The Board finds that entitlement to service connection for a disorder claimed as stomach indigestion is not warranted.  While there was one occasion of complaint of indigestion prior to discharge, no chronic disability was noted or at the time of multiple examinations post service in 2009.  Additionally, the Veteran does not have a current diagnosis of a disorder associated with stomach indigestion.  

The Board has not overlooked the lay testimony with regard to the Veteran's claim.  Despite these lay statements, in the absence of specialized medical training, there is no basis for concluding that a lay person such as the Veteran is competent of discerning the etiology of his stomach complaints.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau, Buchanan, supra.  As such, the objective medical findings to include the multiple 2009 VA examination reports, have been accorded greater probative weight and weigh heavily against the lay statements of etiology.  

On the basis of the above analysis, the Board concludes that the preponderance of the evidence is against granting service connection.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, a VCAA notice letter was sent to the Veteran in May 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a rating decision in October 2007 and by statement of the case (SOC) in June 2011 and rating decision in May 2012.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2007 letter mentioned above.  

Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.  

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).  The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, the Veteran was provided various VA examinations in September 2009 (esophagus, upper gastrointestinal (UGI) and a computerized tomography (CT) of the abdomen and pelvis), addressing whether he had a disorder associated with his complaints of stomach indigestion.  The examination reports reflect appropriate diagnoses (or lack thereof) and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.  

It is also noted that the appellant was afforded the opportunity to testify before a DRO in May 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2015) requires that the decision DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for a disorder claimed as stomach indigestion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

ORDER

Service connection for a disorder claimed as stomach indigestion is denied.  


REMAND

As to the claim of entitlement to an initial rating in higher than 30 percent for MDD prior to May 21, 2010, and to a rating higher than 50 percent from May 21, 2010, the Veteran was last examined in August 2013  (See VBMS.)  At that time, the mental symptoms included a depressed mood and affect, appetite disturbance, poor self-concept, social withdrawal, limited behavioral activity, psychomotor retardation, ongoing suicidal ideation, and poor concentration and memory.  

The Veteran last underwent VA examination in November 2011 in conjunction with his claim for entitlement to an initial rating in higher than 10 percent for DDD of the lumbar spine prior to November 2, 2011, and to a rating higher than 20 percent from November 2, 2011.  Subsequently dated treatment records reflect continued reports associated with the spine.  (See VBMS.)  On remand, contemporaneous VA examinations (mental and orthopedic) should be scheduled.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his MDD and DDD of the lumbar spine, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2015) are met as to this issue.  

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).  

The contents of the entire, electronic claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of all manifestations of MDD, to include memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.  

Further, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the August 2013 VA examination, the Veteran's service-connected MDD has changed in severity, and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

All examination findings/testing results, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.  

3.  The RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service connected lumbar spine disability.  The contents of the entire, electronic claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include X-rays of the lumbar spine, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must be provided a copy of the criteria for rating disabilities of the spine, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  

Complete range of motion (ROM) testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  

The examiner must also specifically discuss whether the Veteran's flare-ups are associated with additional functional loss- if so, he or she should estimate the degrees of lost motion during such flare-ups.  (If no flare-ups are reported this question must still be answered with respect to the earlier-noted flare-ups in the prior examination report.)  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidenced and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


